Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
          This REGISTRATION RIGHTS AGREEMENT dated April 22, 2010 (this
“Agreement”) is entered into by and among Lamar Media Corp., a Delaware
corporation (the “Company”), the guarantors listed in Schedule 1 hereto (the
“Guarantors”), and J.P. Morgan Securities Inc., as representative for Wells
Fargo Securities, LLC, SunTrust Robinson Humphrey, Inc., RBS Securities Inc. and
Calyon Securities (USA) Inc. (collectively, the “Initial Purchasers”).
          The Company, the Guarantors and the Initial Purchasers are parties to
the Purchase Agreement dated April 8, 2010 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchasers of $400,000,000
aggregate principal amount of the Company’s 7.875% Senior Subordinated Notes due
2018 (the “Securities”), which will be guaranteed on an unsecured senior
subordinated basis by each of the Guarantors. As an inducement to the Initial
Purchasers to enter into the Purchase Agreement, the Company and the Guarantors
have agreed to provide to the Initial Purchasers and their direct and indirect
transferees the registration rights set forth in this Agreement. The execution
and delivery of this Agreement is a condition to the closing under the Purchase
Agreement.
          In consideration of the foregoing, the parties hereto agree as
follows:
          1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:
          “Affiliate” shall mean with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with
such Person; for purposes of this definition, “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
          “Agreement” shall have the meaning set forth in the preamble.
          “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed.
          “Closing Date” shall mean the Closing Date as defined in the Purchase
Agreement.
          “Company” shall have the meaning set forth in the preamble and shall
also include the Company’s successors.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          “Exchange Dates” shall have the meaning set forth in Section 2(a)(ii)
hereof.
          “Exchange Offer” shall mean the exchange offer by the Company and the
Guarantors of Exchange Securities for Registrable Securities pursuant to Section
2(a) hereof.
          “Exchange Offer Registration” shall mean a registration under the
Securities Act effected pursuant to Section 2(a) hereof.
          “Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and sup-

 



--------------------------------------------------------------------------------



 



plements to such registration statement, in each case including the Prospectus
contained therein, all exhibits thereto and any document incorporated by
reference therein.
          “Exchange Securities” shall mean senior notes issued by the Company
and guaranteed by the Guarantors under the Indenture containing terms identical
to the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.
          “Guarantors” shall have the meaning set forth in the preamble and
shall also include any Guarantor’s successors.
          “Holders” shall mean the Initial Purchasers, for so long as they own
any Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided, however, that for purposes of Sections 4 and 5 of this
Agreement, the term “Holders” shall include Participating Broker-Dealers.
          “Indemnified Person” shall have the meaning set forth in Section 5(c)
hereof.
          “Indemnifying Person” shall have the meaning set forth in Section 5(c)
hereof.
          “Indenture” shall mean the Indenture relating to the Securities dated
as of April 22, 2010 by and among the Company, the Guarantors and The Bank of
New York Mellon Trust Company, N.A., as trustee, and as the same may be amended
from time to time in accordance with the terms thereof.
          “Initial Purchasers” shall have the meaning set forth in the preamble.
          “Inspector” shall have the meaning set forth in Section 3(m) hereof.
          “Majority Holders” shall mean the Holders of a majority of the
aggregate principal amount of outstanding Registrable Securities; provided,
however, that whenever the consent or approval of Holders of a specified
percentage of Registrable Securities is required hereunder, Registrable
Securities owned directly or indirectly by the Company or any of its Affiliates
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage or amount.
          “Participating Broker-Dealers” shall have the meaning set forth in
Section 4(a) hereof.
          “Person” shall mean an individual, partnership, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.
          “Prospectus” shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.
          “Purchase Agreement” shall have the meaning set forth in the preamble.
          “Registrable Securities” shall mean the Securities; provided, however,
that the Securities shall cease to be Registrable Securities (i) when a
Registration Statement with respect to such

-2-



--------------------------------------------------------------------------------



 



Securities has been declared effective under the Securities Act and such
Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) the second anniversary of the Closing Date, (iii) when such
Securities cease to be outstanding or (iv) when the Exchange Offer has been
completed (except with respect to Securities held by the Initial Purchasers that
were not eligible to be exchanged pursuant to the Exchange Offer).
          “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Company and the Guarantors with this
Agreement, including, without limitation, (i) all SEC, stock exchange or
Financial Industry Regulatory Authority registration and filing fees, (ii) all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws (including reasonable fees and disbursements of counsel for any
Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Registrable Securities), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) all rating agency fees, (v) all fees
and disbursements relating to the qualification of the Indenture under
applicable securities laws, (vi) the fees and disbursements of the Trustee and
its counsel, (vii) the fees and disbursements of counsel for the Company and the
Guarantors and, in the case of a Shelf Registration Statement, the fees and
disbursements of one counsel for the Holders (which counsel shall be selected by
the Majority Holders and which counsel may also be counsel for the Initial
Purchasers) and (viii) the fees and disbursements of the independent public
accountants of the Company and the Guarantors, including the expenses of any
special audits or “comfort” letters required by or incident to the performance
of and compliance with this Agreement, but excluding fees and expenses of
counsel to the Underwriters (other than fees and expenses set forth in clause
(ii) above) or the Holders and underwriting discounts and commissions and
transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.
          “Registration Statement” shall mean any registration statement of the
Company and the Guarantors that covers any of the Exchange Securities or
Registrable Securities pursuant to the provisions of this Agreement and all
amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and any document incorporated by reference
therein.
          “SEC” shall mean the Securities and Exchange Commission.
          “Securities” shall have the meaning set forth in the preamble.
          “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time.
          “Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(b) hereof.
          “Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Company and the Guarantors that covers all the Registrable
Securities (but no other securities unless approved by the Holders whose
Registrable Securities are to be covered by such Shelf Registration Statement)
on an appropriate form under Rule 415 under the Securities Act, or any similar
rule that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.
          “Target Registration Date” shall have meaning set forth in Section
2(d) hereof.

-3-



--------------------------------------------------------------------------------



 



          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended from time to time.
          “Trustee” shall mean the trustee with respect to the Securities under
the Indenture.
          “Underwriters” shall have the meaning set forth in Section 3 hereof.
          “Underwritten Offering” shall mean an offering in which Registrable
Securities are sold to an Underwriter for reoffering to the public.
          2. Registration Under the Securities Act. (a) To the extent not
prohibited by any applicable law or applicable interpretations of the Staff of
the SEC, the Company and the Guarantors shall use their reasonable best efforts
to (i) cause to be filed an Exchange Offer Registration Statement covering an
offer to the Holders to exchange all the Registrable Securities for Exchange
Securities and (ii) have such Registration Statement remain effective until the
lesser of 180 days after the closing of the Exchange Offer and the date on which
all Participating Broker-Dealers have sold all Exchange Securities held by them.
The Company and the Guarantors shall commence the Exchange Offer as promptly as
practicable after the Exchange Offer Registration Statement is declared
effective by the SEC and use their reasonable best efforts to complete the
Exchange Offer not later than 60 days after such effective date.
          The Company and the Guarantors shall commence the Exchange Offer by
mailing the related Prospectus, appropriate letters of transmittal and other
accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law,
     (i) that the Exchange Offer is being made pursuant to this Agreement and
that all Registrable Securities validly tendered and not properly withdrawn will
be accepted for exchange;
     (ii) the dates of acceptance for exchange (which shall be a period of at
least 20 Business Days from the date such notice is mailed) (the “Exchange
Dates”);
     (iii) that any Registrable Security not tendered will remain outstanding
and continue to accrue interest but will not retain any rights under this
Agreement;
     (iv) that any Holder electing to have a Registrable Security exchanged
pursuant to the Exchange Offer will be required to surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) and in the manner specified in the notice, prior to the close of
business on the last Exchange Date; and
     (v) that any Holder will be entitled to withdraw its election, not later
than the close of business on the last Exchange Date, by sending to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) specified in the notice, a telegram, telex, facsimile transmission or
letter setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange and a statement that such Holder
is withdrawing its election to have such Securities exchanged.
          As a condition to participating in the Exchange Offer, a Holder will
be required to represent to the Company and the Guarantors that (i) any Exchange
Securities to be received by it will be acquired in the ordinary course of its
business, (ii) at the time of the commencement of the Exchange Offer it has no
arrangement or understanding with any Person to participate in the distribution
(within the meaning of the Securities Act) of the Exchange Securities in
violation of the provisions of the Securities Act, (iii) it is not an Affiliate
of the Company or any Guarantor and (iv) if such Holder is a

-4-



--------------------------------------------------------------------------------



 



broker-dealer that will receive Exchange Securities for its own account in
exchange for Registrable Securities that were acquired as a result of
market-making or other trading activities, then such Holder will deliver a
Prospectus in connection with any resale of such Exchange Securities.
          As soon as practicable after the last Exchange Date, the Company and
the Guarantors shall:
     (i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and
     (ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder.
          The Company and the Guarantors shall use their reasonable best efforts
to complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff of the SEC.
          (b) In the event that (i) the Company and the Guarantors determine
that the Exchange Offer Registration provided for in Section 2(a) above is not
available or may not be completed as soon as practicable after the last Exchange
Date because it would violate any applicable law or applicable interpretations
of the Staff of the SEC, (ii) the Exchange Offer is not for any other reason
completed on or before the date that is 270 days after the Closing Date or
(iii) upon completion of the Exchange Offer any Initial Purchaser shall so
request in connection with any offering or sale of Registrable Securities not
eligible to be exchanged for Exchange Securities in the Exchange Offer and held
by it following the consummation of the Exchange Offer, the Company and the
Guarantors shall use their reasonable best efforts to cause to be filed as soon
as practicable after such determination, date or request, as the case may be, a
Shelf Registration Statement providing for the sale of all the Registrable
Securities by the Holders thereof and to have such Shelf Registration Statement
declared effective by the SEC.
          In the event that the Company and the Guarantors are required to file
a Shelf Registration Statement pursuant to clause (iii) of the preceding
sentence, the Company and the Guarantors shall use their reasonable best efforts
to file and have declared effective by the SEC both an Exchange Offer
Registration Statement pursuant to Section 2(a) with respect to all Registrable
Securities and a Shelf Registration Statement (which may be a combined
Registration Statement with the Exchange Offer Registration Statement) with
respect to offers and sales of Registrable Securities held by the Initial
Purchasers after completion of the Exchange Offer. Notwithstanding the
foregoing, the Company and the Guarantors may delay filing a Shelf Registration
Statement, and any amendment thereto, and may withhold efforts to cause such
Shelf Registration Statement, and any such amendment thereto, to become
effective for a period of up to 60 days, if the Company determines in good faith
that such Shelf Registration Statement, and any such amendment thereto, might
interfere with or affect the negotiation or completion of any transaction that
is being contemplated by the Company (whether or not a final decision has been
made to undertake such transaction) at the time the right to delay is exercised;
provided, however, that the Company may not exercise such right of delay or
withholding of efforts more frequently than two times in any 12-month period and
the aggregate period of any such delays or withholdings shall not exceed 60 days
in any such 12-month period.
          The Company and the Guarantors agree to use their reasonable best
efforts to keep the Shelf Registration Statement continuously effective until
the expiration of the period referred to in

-5-



--------------------------------------------------------------------------------



 



Rule 144(d)(1)(ii) under the Securities Act with respect to the Registrable
Securities or such shorter period that will terminate when all the Registrable
Securities covered by the Shelf Registration Statement have been sold pursuant
to the Shelf Registration Statement (the “Shelf Effectiveness Period”). The
Company and the Guarantors further agree to supplement or amend the Shelf
Registration Statement and the related Prospectus if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement or by the Securities Act or by any
other rules and regulations thereunder for shelf registration or if reasonably
requested by a Holder of Registrable Securities with respect to information
relating to such Holder, and to use their reasonable best efforts to cause any
such amendment to become effective and such Shelf Registration Statement and
Prospectus to become usable as soon as thereafter practicable. The Company and
the Guarantors agree to furnish to the Holders of Registrable Securities copies
of any such supplement or amendment promptly after its being used or filed with
the SEC.
          (c) The Company and the Guarantors shall pay all Registration Expenses
in connection with the registration pursuant to Section 2(a) and Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Registrable Securities pursuant to the Exchange Offer Registration Statement or
the Shelf Registration Statement.
          (d) An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof or a Shelf Registration Statement pursuant to Section 2(b) hereof will
not be deemed to have become effective unless it has been declared effective by
the SEC.
          In the event that either the Exchange Offer is not completed or the
Shelf Registration Statement, if required hereby, is not declared effective on
or prior to the date that is 270 days after the Closing Date (the “Target
Registration Date”), the interest rate on the Registrable Securities will be
increased by (i) 0.25% per annum for the first 90 day period immediately
following the Target Registration Date and (ii) an additional 0.25% per annum
with respect to each subsequent 90-day period, in each case until the Exchange
Offer is completed or the Shelf Registration Statement, if required hereby, is
declared effective by the SEC or the Securities become freely tradable under the
Securities Act, up to a maximum of 1.00% per annum of additional interest. If
the Shelf Registration Statement has been declared effective and thereafter
either ceases to be effective or the Prospectus contained therein ceases to be
usable at any time during the Shelf Effectiveness Period, and such failure to
remain effective or usable exists for more than 30 days (whether or not
consecutive) in any 12-month period, then the interest rate on the Registrable
Securities will be increased by 1.00% per annum commencing on the 31st day in
such 12-month period and ending on such date that the Shelf Registration
Statement has again been declared effective or the Prospectus again becomes
usable.
          (e) Without limiting the remedies available to the Initial Purchasers
and the Holders, the Company and the Guarantors acknowledge that any failure by
the Company or the Guarantors to comply with their obligations under Section
2(a) and Section 2(b) hereof may result in material irreparable injury to the
Initial Purchasers or the Holders for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of any such failure, the Initial Purchasers or any Holder may
obtain such relief as may be required to specifically enforce the Company’s and
the Guarantors’ obligations under Section 2(a) and Section 2(b) hereof.
          (f) The Company represents, warrants and covenants that it (including
its agents and representatives) will not prepare, make, use, authorize, approve
or refer to any “free-writing prospectus” (as defined in Rule 405 under the
Securities Act), other than any communication pursuant to Rule 134 under the
Securities Act or any document constituting an offer to sell or solicitation of
an of-

-6-



--------------------------------------------------------------------------------



 



fer to buy the Securities or the Exchange Securities that falls within the
exception from the definition of prospectus in Section 2(a)(10)(a) of the
Securities Act.
          3. Registration Procedures. In connection with their obligations
pursuant to Section 2(a) and Section 2(b) hereof, the Company and the Guarantors
shall as expeditiously as possible:
          (a) prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (x) shall be selected by
the Company and the Guarantors, (y) shall, in the case of a Shelf Registration,
be available for the sale of the Registrable Securities by the selling Holders
thereof and (z) shall comply as to form in all material respects with the
requirements of the applicable form and include all financial statements
required by the SEC to be filed therewith; and use their reasonable best efforts
to cause such Registration Statement to become effective and remain effective
for the applicable period in accordance with Section 2 hereof;
          (b) subject to the second sentence of the second paragraph of
Section 2(b), prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act and keep each Prospectus current during the period
described in Section 4(3) of and Rule 174 under the Securities Act that is
applicable to transactions by brokers or dealers with respect to the Registrable
Securities or Exchange Securities;
          (c) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for the Initial Purchasers, to counsel for
such Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus, including
each preliminary Prospectus, and any amendment or supplement thereto, in order
to facilitate the sale or other disposition of the Registrable Securities
thereunder; and the Company and the Guarantors consent to the use of such
Prospectus and any amendment or supplement thereto in accordance with applicable
law by each of the selling Holders of Registrable Securities and any such
Underwriters in connection with the offering and sale of the Registrable
Securities covered by and in the manner described in such Prospectus or any
amendment or supplement thereto in accordance with applicable law;
          (d) use their reasonable best efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC; cooperate
with the Holders in connection with any filings required to be made with the
Financial Industry Regulatory Authority; and do any and all other acts and
things that may be reasonably necessary or advisable to enable each Holder to
complete the disposition in each such jurisdiction of the Registrable Securities
owned by such Holder; provided, however, that neither the Company nor any
Guarantor shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not so subject;
          (e) in the case of a Shelf Registration, notify each Holder of
Registrable Securities, counsel for such Holders and counsel for the Initial
Purchasers promptly and, if requested by any such Holder or counsel, confirm
such advice in writing (i) when a Registration Statement has become effective
and when any post-effective amendment thereto has been filed and becomes
effective, (ii) of any request by the SEC or any state securities authority for
amendments and supplements to a Registration Statement and Prospectus or for
additional information after the Registration Statement has become effective,
(iii) of the issuance by the SEC or any state securities authority of any stop
order

-7-



--------------------------------------------------------------------------------



 



suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (iv) if, between the effective date of a
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Company or any
Guarantor contained in any underwriting agreement, securities sales agreement or
other similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if the
Company or any Guarantor receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (v) of the
happening of any event during the period a Shelf Registration Statement is
effective that makes any statement made in such Registration Statement or the
related Prospectus untrue in any material respect or that requires the making of
any changes in such Registration Statement or Prospectus in order to make the
statements therein not misleading and (vi) of any determination by the Company
or any Guarantor that a post-effective amendment to a Registration Statement
would be appropriate;
          (f) use their reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order;
          (g) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
requested);
          (h) in the case of a Shelf Registration, cooperate with the selling
Holders of Registrable Securities to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends and enable such Registrable Securities to be
issued in such denominations and registered in such names (consistent with the
provisions of the Indenture) as the selling Holders may reasonably request at
least one Business Day prior to the closing of any sale of Registrable
Securities;
          (i) subject to the second sentence of the second paragraph of
Section 2(b), in the case of a Shelf Registration, upon the occurrence of any
event contemplated by Section 3(e)(v) hereof, use their reasonable best efforts
to prepare and file with the SEC a supplement or post-effective amendment to a
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company and the Guarantors
shall notify the Holders of Registrable Securities to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event, and
such Holders hereby agree to suspend use of the Prospectus until the Company and
the Guarantors have amended or supplemented the Prospectus to correct such
misstatement or omission;
          (j) a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any amendment to a Registration Statement or
amendment or supplement to a Prospectus or of any document that is to be
incorporated by reference into a Registration Statement or a Prospectus after
initial filing of a Registration Statement, provide copies of such document to
the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, to the Holders of Registrable Securities and their
counsel) and make such of the representatives of the Company and the Guarantors
as shall be reasonably requested by the Initial Purchasers or their counsel
(and, in the case of a Shelf Registration Statement, the Holders of Registrable
Securities or their counsel) available for discussion of such document; and the
Company and the Guarantors shall not, at any time after initial filing of a
Registration Statement, file any Prospectus, any amendment of or supplement to a
Registration Statement or a Prospectus, or any document that is to be
incorporated by reference into a Regis-

-8-



--------------------------------------------------------------------------------



 



tration Statement or a Prospectus, of which the Initial Purchasers and their
counsel (and, in the case of a Shelf Registration Statement, the Holders of
Registrable Securities and their counsel) shall not have previously been advised
and furnished a copy or to which the Initial Purchasers or their counsel (and,
in the case of a Shelf Registration Statement, the Holders of Registrable
Securities or their counsel) shall reasonably object;
          (k) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;
          (l) cause the Indenture to be qualified under the Trust Indenture Act
in connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;
          (m) in the case of a Shelf Registration, make available for inspection
by a representative of the Holders of the Registrable Securities (an
“Inspector”), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, and attorneys and accountants designated by the
Holders, at reasonable times and in a reasonable manner, all pertinent financial
and other records, documents and properties of the Company and the Guarantors,
and cause the respective officers, directors and employees of the Company and
the Guarantors to supply all information reasonably requested by any such
Inspector, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement to the same extent that any financial or other records,
documents and properties and all other information was provided to the Initial
Purchasers in connection with the initial issuance of the Notes; provided,
however, that if any such information is identified by the Company or any
Guarantor as being confidential or proprietary, each Person receiving such
information shall take such actions as are reasonably necessary to protect the
confidentiality of such information to the extent such action is otherwise not
inconsistent with, an impairment of or in derogation of the rights and interests
of any Inspector, Holder or Underwriter;
          (n) in the case of a Shelf Registration, use their reasonable best
efforts to cause all Registrable Securities to be listed on any securities
exchange or any automated quotation system on which similar securities issued or
guaranteed by the Company or any Guarantor are then listed if requested by the
Majority Holders, to the extent such Registrable Securities satisfy applicable
listing requirements;
          (o) if reasonably requested by any Holder of Registrable Securities
covered by a Registration Statement, promptly incorporate in a Prospectus
supplement or post-effective amendment such information with respect to such
Holder as such Holder reasonably requests to be included therein and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as the Company has received notification of the matters to be
incorporated in such filing; and
          (p) in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority in principal amount of the
Registrable Securities being sold) in order to expedite or facilitate the
disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection, (i) to the extent possible, make
such representations and warranties to the Holders and any Underwriters of such
Registrable Securities with respect to the business of the Company and its
subsidiaries, the Registration Statement, Prospectus and documents incorporated
by reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested, (ii) obtain
opinions of counsel to the Company and the Guarantors (which counsel and opi-

-9-



--------------------------------------------------------------------------------



 



nions, in form, scope and substance, shall be reasonably satisfactory to the
Holders and such Underwriters and their respective counsel) addressed to each
selling Holder and Underwriter of Registrable Securities, covering the matters
customarily covered in opinions requested in underwritten offerings,
(iii) obtain “comfort” letters from the independent certified public accountants
of the Company and the Guarantors (and, if necessary, any other certified public
accountant of any subsidiary of the Company or any Guarantor, or of any business
acquired by the Company or any Guarantor for which financial statements and
financial data are or are required to be included in the Registration Statement)
addressed to each selling Holder and Underwriter of Registrable Securities, such
letters to be in customary form and covering matters of the type customarily
covered in “comfort” letters in connection with underwritten offerings and
(iv) deliver such documents and certificates as may be reasonably requested by
the Holders of a majority in principal amount of the Registrable Securities
being sold or the Underwriters, and which are customarily delivered in
underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company and the Guarantors made pursuant
to clause (i) above and to evidence compliance with any customary conditions
contained in an underwriting agreement.
          In the case of a Shelf Registration Statement, the Company may require
each Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Company and the Guarantors may from time to time
reasonably request in writing and the Company may exclude from such registration
the Registrable Securities of any Holder that fails to furnish such information
within a reasonable time after receiving such request.
          In the case of a Shelf Registration Statement, each Holder of
Registrable Securities agrees that, upon receipt of any notice from the Company
and the Guarantors of the happening of any event of the kind described in
Section 3(e)(iii) or 3(e)(v) hereof, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
such Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(i) hereof and, if so directed by the Company and the
Guarantors, such Holder will deliver to the Company and the Guarantors all
copies in its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities that is
current at the time of receipt of such notice.
          If the Company and the Guarantors shall give any such notice to
suspend the disposition of Registrable Securities pursuant to a Registration
Statement, the Company and the Guarantors shall extend the period during which
the Registration Statement shall be maintained effective pursuant to this
Agreement by the number of days during the period from and including the date of
the giving of such notice to and including the date when the Holders shall have
received copies of the supplemented or amended Prospectus necessary to resume
such dispositions. The Company and the Guarantors may give any such notice only
twice during any 365-day period and any such suspensions shall not exceed
30 days for each suspension and there shall not be more than two suspensions in
effect during any 365-day period.
          The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers (the “Underwriters”) that will
administer the offering will be selected by the Majority Holders of the
Registrable Securities included in such offering.
          4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff of
the SEC has taken the position that any broker-dealer that receives Exchange
Securities for its own account in the Exchange Offer in exchange for Securities
that were acquired by such broker-dealer as a result of market-making or other
trading activities (a “Participating Broker-Dealer”) may be deemed to be an

-10-



--------------------------------------------------------------------------------



 



“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.
          The Company and the Guarantors understand that it is the Staff’s
position that if the Prospectus contained in the Exchange Offer Registration
Statement includes a plan of distribution containing a statement to the above
effect and the means by which Participating Broker-Dealers may resell the
Exchange Securities, without naming the Participating Broker-Dealers or
specifying the amount of Exchange Securities owned by them, such Prospectus may
be delivered by Participating Broker-Dealers to satisfy their prospectus
delivery obligation under the Securities Act in connection with resales of
Exchange Securities for their own accounts, so long as the Prospectus otherwise
meets the requirements of the Securities Act.
          (b) In light of the above, and notwithstanding the other provisions of
this Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement, as would
otherwise be contemplated by Section 3(i), for a period of up to 180 days after
the last Exchange Date (as such period may be extended pursuant to the
penultimate paragraph of Section 3 of this Agreement), if requested by the
Initial Purchasers or by one or more Participating Broker-Dealers, in order to
expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above. The Company and the Guarantors further agree that
Participating Broker-Dealers shall be authorized to deliver such Prospectus
during such period in connection with the resales contemplated by this
Section 4.
          (c) The Initial Purchasers shall have no liability to the Company, any
Guarantor or any Holder with respect to any request that they may make pursuant
to Section 4(b) above.
          5. Indemnification and Contribution. (a) The Company and each
Guarantor, jointly and severally, agree to indemnify and hold harmless each
Initial Purchaser and each Holder, their respective Affiliates, directors and
officers and each Person, if any, who controls any Initial Purchaser or any
Holder within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement or any Prospectus or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser or any Holder furnished to the Company in writing
through J.P. Morgan Securities Inc. or any selling Holder expressly for use
therein. In connection with any Underwritten Offering permitted by Section 3,
the Company and the Guarantors, jointly and severally, will also indemnify the
Underwriters, if any, selling brokers, dealers and similar securities industry
professionals participating in the distribution, their respective Affiliates and
each Person who controls such Persons (within the meaning of the Securities Act
and the Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement; provided, however, that the foregoing indemnity agreement with
respect to the preliminary prospectus prepared by the Company in connection with
such Underwritten Offering (the “Preliminary Prospectus”) shall not inure to the
benefit of any Underwriter from whom the person asserting any such losses,
claims, damages or liabilities purchased Registrable Securities, or any person
controlling such Underwriter where it shall have been determined by a court of
competent jurisdiction by final and nonappealable judgment that (i) prior to the
time when sales of the Registrable Securities were first made (the “Time of
Sale”), the Company and the Guarantors shall have notified such Underwriter that
the Preliminary Prospectus contains an untrue statement of material fact or
omits to state therein a

-11-



--------------------------------------------------------------------------------



 



material fact required to be stated therein in order to make the statements
therein not misleading, (ii) such untrue statement or omission of a material
fact was corrected in an amended or supplemented Preliminary Prospectus or,
where permitted by law, a written communication (as defined in the Securities
Act) that constitutes an offer to sell or a solicitation of an offer to buy the
Securities (an “Issuer Written Communication”) (other than the Preliminary
Prospectus, any other time of sale information, and the Prospectus) and such
corrected Preliminary Prospectus or Issuer Written Communication was provided to
such Underwriter far enough in advance of the Time of Sale so that such
corrected Preliminary Prospectus or Issuer Written Communication could have been
provided to such person prior to the Time of Sale, (iii) the Underwriter did not
send or give such corrected Preliminary Prospectus or Issuer Written
Communication to such person at or prior to the Time of Sale of the Registrable
Securities to such person, and (iv) such loss, claim, damage or liability would
not have occurred had the Underwriter delivered the corrected Preliminary
Prospectus or Issuer Written Communication to such person.
          (b) Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, their respective Affiliates, the directors of the Company and
the Guarantors, each officer of the Company and the Guarantors who signed the
Registration Statement and each Person, if any, who controls the Company, the
Guarantors, any Initial Purchaser and any other selling Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Holder furnished to the Company in writing by such Holder expressly for
use in any Registration Statement and any Prospectus.
          (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided, however, that the failure to notify
the Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) or (b) above except to the extent that it was otherwise
unaware of such suit, action, proceeding, claim or demand and that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further, however, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary, (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person, (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person, or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for any Initial Purchaser, its Affiliates,

-12-



--------------------------------------------------------------------------------



 



directors and officers and any control Persons of such Initial Purchaser shall
be designated in writing by J.P. Morgan Securities Inc., (y) for any Holder, its
Affiliates, directors and officers and any control Persons of such Holder shall
be designated in writing by the Majority Holders and (z) in all other cases
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
          (d) If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Company and the Guarantors on the one hand and the Holders on the other
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantors, on the one
hand, and the Holders, on the other, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
          (e) The Company, the Guarantors and the Holders agree that it would
not be just and equitable if contribution pursuant to this Section 5 were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above. The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 5, in no event
shall a Holder be required to contribute any amount in excess of the amount by
which the total price at which the Securities or Exchange Securities sold by
such Holder exceeds the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

-13-



--------------------------------------------------------------------------------



 



          (f) The remedies provided for in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.
          (g) The indemnity and contribution provisions contained in this
Section 5 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Initial Purchasers or any Holder, their respective Affiliates or
any Person controlling any Initial Purchaser or any Holder, or by or on behalf
of the Company or the Guarantors, their respective Affiliates or the officers or
directors of or any Person controlling the Company or the Guarantors,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.
          6. General.
          (a) No Inconsistent Agreements. The Company and the Guarantors
represent, warrant and agree that (i) the rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of any other outstanding securities issued or
guaranteed by the Company or any Guarantor under any other agreement and
(ii) neither the Company nor any Guarantor has entered into, or on or after the
date of this Agreement will enter into, any agreement that is inconsistent with
the rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.
          (b) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company and the Guarantors have obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or consent; provided, however, that no amendment,
modification, supplement, waiver or consent to any departure from the provisions
of Section 5 hereof shall be effective as against any Holder of Registrable
Securities unless consented to in writing by such Holder. Any amendments,
modifications, supplements, waivers or consents pursuant to this Section 6(b)
shall be by a writing executed by each of the parties hereto.
          (c) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery (i) if to a Holder, at the most current address given by such Holder to
the Company by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial
Purchasers, the address set forth in the Purchase Agreement, (ii) if to the
Company and the Guarantors, initially at the Company’s address set forth in the
Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 6(c), and (iii) to such
other persons at their respective addresses as provided in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6(c). All such notices and
communications shall be deemed to have been duly given at the time delivered by
hand, if personally delivered; five Business Days after being deposited in the
mail, postage prepaid, if mailed; when answered back, if telexed; when receipt
is acknowledged, if telecopied; and on the next Business Day if timely delivered
to an air courier guaranteeing overnight delivery. Copies of all such notices,
demands or other communications shall be concurrently delivered by the Person
giving the same to the Trustee, at the address specified in the Indenture.
          (d) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided, however, that nothing herein shall be
deemed to permit any assignment, transfer or other disposition of Registrable

-14-



--------------------------------------------------------------------------------



 



Securities in violation of the terms of the Purchase Agreement or the Indenture.
If any transferee of any Holder shall acquire Registrable Securities in any
manner, whether by operation of law or otherwise, such Registrable Securities
shall be held subject to all the terms of this Agreement, and by taking and
holding such Registrable Securities such Person shall be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement and such Person shall be entitled to receive the benefits hereof.
The Initial Purchasers (in their capacity as Initial Purchasers) shall have no
liability or obligation to the Company or the Guarantors with respect to any
failure by a Holder to comply with, or any breach by any Holder of, any of the
obligations of such Holder under this Agreement.
          (e) Purchases and Sales of Securities. The Company and the Guarantors
shall not, and shall use their reasonable best efforts to cause their Affiliates
not to, purchase and then resell or otherwise transfer any Registrable
Securities.
          (f) Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.
          (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          (h) Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.
          (i) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York (without giving effect to
any conflict of laws principles that would require application of the laws of
another jurisdiction).
          (j) Miscellaneous. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company, the Guarantors and the Initial
Purchasers shall endeavor in good faith negotiations to replace the invalid,
void or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, void or unenforceable
provisions.
[Signature page follows]

-15-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

            LAMAR MEDIA CORP.
      By:   /s/ Keith A. Istre         Name:   Keith A. Istre        Title:  
Executive Vice President and
Chief Financial Officer        AMERICAN SIGNS, INC.
COLORADO LOGOS, INC.
FLORIDA LOGOS, INC.
KANSAS LOGOS, INC.
LAMAR ADVERTISING OF COLORADO SPRINGS,
     INC.
LAMAR ADVERTISING OF KENTUCKY, INC.
LAMAR ADVERTISING OF MICHIGAN, INC.
LAMAR ADVERTISING OF OKLAHOMA, INC.
LAMAR ADVERTISING OF SOUTH DAKOTA, INC.
LAMAR ADVERTISING OF YOUNGSTOWN, INC.
LAMAR ADVERTISING SOUTHWEST, INC.
LAMAR BENCHES, INC.
LAMAR DOA TENNESSEE HOLDINGS, INC.
LAMAR DOA TENNESSEE, INC.
LAMAR ELECTRICAL, INC.
LAMAR FLORIDA, INC.
LAMAR I-40 WEST, INC.
LAMAR OBIE CORPORATION
LAMAR OCI NORTH CORPORATION
LAMAR OCI SOUTH CORPORATION
LAMAR OHIO OUTDOOR HOLDING CORP.
LAMAR OKLAHOMA HOLDING COMPANY, INC.
LAMAR PENSACOLA TRANSIT, INC.
MICHIGAN LOGOS, INC.
MINNESOTA LOGOS, INC.
NEBRASKA LOGOS, INC.
NEVADA LOGOS, INC.
NEW MEXICO LOGOS, INC.
O. B. WALLS, INC.
OHIO LOGOS, INC.
OUTDOOR MARKETING SYSTEMS, INC.
PREMERE OUTDOOR, INC.
SOUTH CAROLINA LOGOS, INC.
TENNESSEE LOGOS, INC.
TLC PROPERTIES II, INC.
TLC PROPERTIES, INC.
                       

[Registration Rights Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            UTAH LOGOS, INC.
      By:   /s/ Keith A. Istre         Name:   Keith A. Istre        Title:  
Executive Vice President and
Chief Financial Officer        DELAWARE LOGOS, L.L.C.
GEORGIA LOGOS, L.L.C.
KENTUCKY LOGOS, LLC
LOUISIANA INTERSTATE LOGOS, L.L.C.
MAINE LOGOS, L.L.C.
MISSISSIPPI LOGOS, L.L.C.
MISSOURI LOGOS, LLC
NEW JERSEY LOGOS, L.L.C.
OKLAHOMA LOGOS, L.L.C.
PENNSYLVANIA LOGOS, LLC
VIRGINIA LOGOS, LLC
WASHINGTON LOGOS, L.L.C.         By:   Interstate Logos, L.L.C., its Managing
Member       By:   Lamar Media Corp., its Managing Member             By:   /s/
Keith A. Istre         Name:   Keith A. Istre        Title:   Executive Vice
President and
Chief Financial Officer        INTERSTATE LOGOS, L.L.C.
THE LAMAR COMPANY, L.L.C.         By:   Lamar Media Corp., its Managing Member  
            By:   /s/ Keith A. Istre         Name:   Keith A. Istre       
Title:   Executive Vice President and
Chief Financial Officer     

[Registration Rights Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            LAMAR ADVERTISING OF LOUISIANA, L.L.C.
LAMAR ADVERTISING OF PENN, LLC
LAMAR TENNESSEE, L.L.C.
LC BILLBOARD L.L.C.             By:   The Lamar Company, L.L.C., its Managing
Member       By:   Lamar Media Corp., its Managing Member             By:   /s/
Keith A. Istre         Name:   Keith A. Istre        Title:   Executive Vice
President and
Chief Financial Officer        LAMAR TEXAS LIMITED PARTNERSHIP             By:  
The Lamar Company, L.L.C., its General Partner             By:   Lamar Media
Corp., its Managing Member               By:   /s/ Keith A. Istre        
Name:   Keith A. Istre        Title:   Executive Vice President and
Chief Financial Officer        TLC FARMS, L.L.C.
TLC Properties, L.L.C.             By:   TLC Properties, Inc., its Managing
Member             By:   /s/ Keith A. Istre         Name:   Keith A. Istre     
  Title:   Executive Vice President and
Chief Financial Officer     

[Registration Rights Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            OUTDOOR PROMOTIONS WEST, LLC
TRIUMPH OUTDOOR RHODE ISLAND, LLC
      By:   Triumph Outdoor Holdings, LLC,         its Managing Member     
By:   Lamar Central Outdoor, LLC,         its Managing Member      By:   Lamar
Media Corp.,         its Managing Member              By:   /s/ Keith A. Istre  
      Name:   Keith A. Istre        Title:   Executive Vice President and
Chief Financial Officer        LAMAR ADVANTAGE GP COMPANY, LLC
LAMAR ADVANTAGE LP COMPANY, LLC
TRIUMPH OUTDOOR HOLDINGS, LLC         By:   Lamar Central Outdoor, LLC,        
its Managing Member      By:   Lamar Media Corp.,         its Managing Member   
          By:   /s/ Keith A. Istre         Name:   Keith A. Istre       
Title:   Executive Vice President and
Chief Financial Officer        LAMAR CENTRAL OUTDOOR, LLC             By:  
Lamar Media Corp., its Managing Member               By:   /s/ Keith A. Istre  
      Name:   Keith A. Istre        Title:   Executive Vice President and
Chief Financial Officer        LAMAR AIR, L.L.C.
      By:   The Lamar Company, L.L.C., its Managing Member             By:  
Lamar Media Corp., its Managing Member             By:   /s/ Keith A. Istre    
    Name:   Keith A. Istre        Title:   Executive Vice President and
Chief Financial Officer     

[Registration Rights Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            LAMAR T.T.R., L.L.C.
      By:   Lamar Advertising of Youngstown, Inc., its Managing Member          
  By:   /s/ Keith A. Istre         Name:   Keith A. Istre        Title:  
Executive Vice President and
Chief Financial Officer        OUTDOOR MARKETING SYSTEMS, L.L.C.
      By:   Outdoor Marketing Systems, Inc., its Managing Member            
By:   /s/ Keith A. Istre         Name:   Keith A. Istre        Title:  
Executive Vice President and
Chief Financial Officer        OBIE BILLBOARD LLC
      By:   Lamar Obie Corporation,
its Managing Member             By:   /s/ Keith A. Istre         Name:   Keith
A. Istre        Title:   Executive Vice President and
Chief Financial Officer     

[Registration Rights Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            TEXAS LOGOS, L.P.
      By:   Oklahoma Logos, L.L.C.,
its General Partner             By:   Interstate Logos, L.L.C.,
its Managing Member             By:   Lamar Media Corp.,
its Managing Member             By:   /s/ Keith A. Istre         Name:   Keith
A. Istre        Title:   Executive Vice President and
Chief Financial Officer        LAMAR ADVANTAGE OUTDOOR COMPANY, L.P.
      By:   Lamar Advantage GP Company, LLC,
its General Partner             By:   Lamar Central Outdoor, LLC,
its Managing Member             By:   Lamar Media Corp.,
its Managing Member             By:   /s/ Keith A. Istre         Name:   Keith
A. Istre        Title:   Executive Vice President and
Chief Financial Officer            LAMAR ADVANTAGE HOLDING COMPANY
      By:   /s/ Keith A. Istre         Name:   Keith A. Istre        Title:  
Executive Vice President and
Chief Financial Officer     

[Registration Rights Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



Confirmed and accepted as of the date first above written:
J.P. MORGAN SECURITIES INC.

          For itself and on behalf of the several Initial Purchasers
      By:   /s/ Richard Gabriel         Authorized Signatory       

[Registration Rights Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
GUARANTORS

      Subsidiary/Guarantor   Jurisdiction of Organization
 
   
American Signs, Inc.
  Washington
Canadian TODS Limited
  Nova Scotia, Canada*
Colorado Logos, Inc.
  Colorado
Delaware Logos, L.L.C.
  Delaware
Florida Logos, Inc.
  Florida
Georgia Logos, L.L.C.
  Georgia
Interstate Logos, L.L.C.
  Louisiana
Kansas Logos, Inc.
  Kansas
Kentucky Logos, LLC
  Kentucky
Lamar Advantage GP Company, LLC
  Delaware
Lamar Advantage Holding Company
  Delaware
Lamar Advantage LP Company, LLC
  Delaware
Lamar Advantage Outdoor Company, L.P.
  Delaware
Lamar Advertising of Colorado Springs, Inc.
  Colorado
Lamar Advertising of Kentucky, Inc.
  Kentucky
Lamar Advertising of Louisiana, L.L.C.
  Louisiana
Lamar Advertising of Michigan, Inc.
  Michigan
Lamar Advertising of Oklahoma, Inc.
  Oklahoma
Lamar Advertising of Penn, LLC
  Delaware
Lamar Advertising of Puerto Rico, Inc.
  Puerto Rico*
Lamar Advertising of South Dakota, Inc.
  South Dakota
Lamar Advertising of Youngstown, Inc.
  Delaware
Lamar Advertising Southwest, Inc.
  Nevada
Lamar Air, L.L.C.
  Louisiana
Lamar Benches, Inc.
  Oklahoma
Lamar Canadian Outdoor Company
  Ontario, Canada*
Lamar Central Outdoor, LLC
  Delaware
Lamar DOA Tennessee Holdings, Inc.
  Delaware
Lamar DOA Tennessee, Inc.
  Delaware
Lamar Electrical, Inc.
  Louisiana
Lamar Florida, Inc.
  Florida
Lamar I-40 West, Inc.
  Oklahoma
Lamar Obie Corporation
  Delaware
Lamar OCI North Corporation
  Delaware
Lamar OCI South Corporation
  Mississippi
Lamar Ohio Outdoor Holding Corp.
  Ohio
Lamar Oklahoma Holding Company, Inc.
  Oklahoma
Lamar Pensacola Transit, Inc.
  Florida
Lamar T.T.R., L.L.C.
  Arizona
Lamar Tennessee, L.L.C.
  Tennessee
Lamar Texas Limited Partnership
  Texas
Lamar Transit Advertising Canada Ltd.
  British Columbia*
LC Billboard L.L.C.
  Delaware
Maine Logos, L.L.C.
  Maine
Michigan Logos, Inc.
  Michigan
Minnesota Logos, Inc.
  Minnesota
Mississippi Logos, L.L.C.
  Mississippi
Missouri Logos, a Partnership
  Missouri*

 



--------------------------------------------------------------------------------



 



      Subsidiary/Guarantor   Jurisdiction of Organization
 
   
Missouri Logos, LLC
  Missouri
Nebraska Logos, Inc.
  Nebraska
Nevada Logos, Inc.
  Nevada
New Jersey Logos, L.L.C.
  New Jersey
New Mexico Logos, Inc.
  New Mexico
O. B. Walls, Inc.
  Oregon
Obie Billboard, LLC
  Oregon
Ohio Logos, Inc.
  Ohio
Oklahoma Logos, L.L.C.
  Oklahoma
Outdoor Marketing Systems, Inc.
  Pennsylvania
Outdoor Marketing Systems, LLC
  Pennsylvania
Outdoor Promotions West, LLC
  Delaware
Premere Outdoor, Inc.
  Illinois
QMC Transit, Inc.
  Puerto Rico*
South Carolina Logos, Inc.
  South Carolina
Tennessee Logos, Inc.
  Tennessee
Texas Logos, L.P.
  Texas
The Lamar Company, L.L.C.
  Louisiana
TLC Farms, L.L.C.
  Louisiana
TLC Properties II, Inc.
  Texas
TLC Properties, Inc.
  Louisiana
TLC Properties, L.L.C.
  Louisiana
Triumph Outdoor Holdings, LLC
  Delaware
Triumph Outdoor Rhode Island, LLC
  Delaware
Utah Logos, Inc.
  Utah
Virginia Logos, LLC
  Virginia
Washington Logos, L.L.C.
  Washington

 

*   Not a guarantor.

-2-